Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 1 of 12 PageID #: 996




                          EXHIBIT 5
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 2 of 12 PageID #: 997
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




  Code of Federal Regulations
    Title 34. Education
      Subtitle B. Regulations of the Offices of the Department of Education
         Chapter VI. Office of Postsecondary Education, Department of Education
           Part 685. William D. Ford Federal Direct Loan Program (Refs & Annos)
              Subpart B. Borrower Provisions

                                                      34 C.F.R. § 685.222

                § 685.222 Borrower defenses and procedures for loans first disbursed on or after July 1,
               2017, and before July 1, 2020, and procedures for loans first disbursed prior to July 1, 2017.

                                                     Effective: July 1, 2020
                                                          Currentness


(a) General.


     (1) For loans first disbursed prior to July 1, 2017, a borrower asserts and the Secretary considers a borrower defense in
     accordance with the provisions of § 685.206(c), unless otherwise noted in § 685.206(c).


     (2) For loans first disbursed on or after July 1, 2017, and before July 1, 2020, a borrower asserts and the Secretary considers
     a borrower defense in accordance with this section. To establish a borrower defense under this section, a preponderance
     of the evidence must show that the borrower has a borrower defense that meets the requirements of this section.


     (3) A violation by the school of an eligibility or compliance requirement in the Act or its implementing regulations is not
     a basis for a borrower defense under either this section or § 685.206(c) unless the violation would otherwise constitute a
     basis for a borrower defense under this section or § 685.206(c), as applicable.


     (4) For the purposes of this section and § 685.206(c), “borrower” means—


     (i) The borrower; and


     (ii) In the case of a Direct PLUS Loan, any endorsers, and for a Direct PLUS Loan made to a parent, the student on whose
     behalf the parent borrowed.


     (5) For the purposes of this section and § 685.206(c), a “borrower defense” refers to an act or omission of the school attended
     by the student that relates to the making of a Direct Loan for enrollment at the school or the provision of educational
     services for which the loan was provided, and includes one or both of the following:


     (i) A defense to repayment of amounts owed to the Secretary on a Direct Loan, in whole or in part; and




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 3 of 12 PageID #: 998
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




     (ii) A right to recover amounts previously collected by the Secretary on the Direct Loan, in whole or in part.


     (6) If the borrower asserts both a borrower defense and any other objection to an action of the Secretary with regard to that
     Direct Loan, the order in which the Secretary will consider objections, including a borrower defense, will be determined
     as appropriate under the circumstances.


(b) Judgment against the school. The borrower has a borrower defense under this section if the borrower, whether as an individual
or as a member of a class, or a governmental agency, has obtained against the school a nondefault, favorable contested judgment
based on State or Federal law in a court or administrative tribunal of competent jurisdiction. A borrower may assert a borrower
defense under this paragraph at any time.


(c) Breach of contract by the school. The borrower has a borrower defense under this section if the school the borrower received
the Direct Loan to attend failed to perform its obligations under the terms of a contract with the student. A borrower may assert
a defense to repayment of amounts owed to the Secretary under this paragraph at any time after the breach by the school of its
contract with the student. A borrower may assert a right to recover amounts previously collected by the Secretary under this
paragraph not later than six years after the breach by the school of its contract with the student.


(d) Substantial misrepresentation by the school.


     (1) A borrower has a borrower defense under this section if the school or any of its representatives, or any institution,
     organization, or person with whom the school has an agreement to provide educational programs, or to provide marketing,
     advertising, recruiting, or admissions services, made a substantial misrepresentation in accordance with 34 CFR part 668,
     subpart F, that the borrower reasonably relied on to the borrower's detriment when the borrower decided to attend, or to
     continue attending, the school or decided to take out a Direct Loan. A borrower may assert, at any time, a defense to
     repayment under this paragraph (d) of amounts owed to the Secretary. A borrower may assert a claim under this paragraph
     (d) to recover funds previously collected by the Secretary not later than six years after the borrower discovers, or reasonably
     could have discovered, the information constituting the substantial misrepresentation.


     (2) For the purposes of this section, a designated Department official pursuant to paragraph (e) of this section or a hearing
     official pursuant to paragraph (f), (g), or (h) of this section may consider, as evidence supporting the reasonableness of a
     borrower's reliance on a misrepresentation, whether the school or any of the other parties described in paragraph (d)(1)
     engaged in conduct such as, but not limited to:


     (i) Demanding that the borrower make enrollment or loan-related decisions immediately;


     (ii) Placing an unreasonable emphasis on unfavorable consequences of delay;


     (iii) Discouraging the borrower from consulting an adviser, a family member, or other resource;


     (iv) Failing to respond to the borrower's requests for more information including about the cost of the program and the
     nature of any financial aid; or



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 4 of 12 PageID #: 999
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




    (v) Otherwise unreasonably pressuring the borrower or taking advantage of the borrower's distress or lack of knowledge
    or sophistication.


(e) Procedure for an individual borrower.


    (1) To assert a borrower defense under this section, an individual borrower must—


    (i) Submit an application to the Secretary, on a form approved by the Secretary—


         (A) Certifying that the borrower received the proceeds of a loan, in whole or in part, to attend the named school;


         (B) Providing evidence that supports the borrower defense; and


         (C) Indicating whether the borrower has made a claim with respect to the information underlying the borrower defense
         with any third party, such as the holder of a performance bond or a tuition recovery program, and, if so, the amount
         of any payment received by the borrower or credited to the borrower's loan obligation; and


    (ii) Provide any other information or supporting documentation reasonably requested by the Secretary.


    (2) Upon receipt of a borrower's application under this section, the Secretary—


    (i) If the borrower is not in default on the loan for which a borrower defense has been asserted, grants forbearance and—


         (A) Notifies the borrower of the option to decline the forbearance and to continue making payments on the loan; and


         (B) Provides the borrower with information about the availability of the income-contingent repayment plans under §
         685.209 and the income-based repayment plan under § 685.221; or


    (ii) If the borrower is in default on the loan for which a borrower defense has been asserted—


         (A) Suspends collection activity on the loan until the Secretary issues a decision on the borrower's claim;


         (B) Notifies the borrower of the suspension of collection activity and explains that collection activity will resume if
         the Secretary determines that the borrower does not qualify for a full discharge; and


         (C) Notifies the borrower of the option to continue making payments under a rehabilitation agreement or other
         repayment agreement on the defaulted loan.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 5 of 12 PageID #: 1000
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




    (3) The Secretary designates a Department official to review the borrower's application submitted under this section to
    determine whether the application states a basis for a borrower defense, and resolves the claim through a fact-finding
    process conducted by the Department official.


    (i) As part of the fact-finding process, the Department official notifies the school of the borrower defense application and
    considers any evidence or argument presented by the borrower and also any additional information, including—


         (A) Department records;


         (B) Any response or submissions from the school; and


         (C) Any additional information or argument that may be obtained by the Department official.


    (ii) For borrower defense applications under this section, upon the borrower's request, the Department official identifies
    to the borrower the records the Department official considers relevant to the borrower defense. The Secretary provides to
    the borrower any of the identified records upon reasonable request of the borrower.


    (4) At the conclusion of the fact-finding process under this section, the Department official issues a written decision as
    follows:


    (i) If the Department official approves the borrower defense in full or in part, the Department official notifies the borrower
    in writing of that determination and of the relief provided as described in paragraph (i) of this section.


    (ii) If the Department official denies the borrower defense in full or in part, the Department official notifies the borrower
    of the reasons for the denial, the evidence that was relied upon, any portion of the loan that is due and payable to the
    Secretary, and whether the Secretary will reimburse any amounts previously collected, and informs the borrower that if
    any balance remains on the loan, the loan will return to its status prior to the borrower's submission of the application.
    The Department official also informs the borrower of the opportunity to request reconsideration of the claim based on new
    evidence pursuant to paragraph (e)(5)(i) of this section.


    (5) The decision of the Department official under this section is final as to the merits of the claim and any relief that may
    be granted on the claim. Notwithstanding the foregoing—


    (i) If the borrower defense is denied in full or in part, the borrower may request that the Secretary reconsider the borrower
    defense upon the identification of new evidence in support of the borrower's claim. “New evidence” is relevant evidence
    that the borrower did not previously provide and that was not identified in the final decision as evidence that was relied upon
    for the final decision. If accepted for reconsideration by the Secretary, the Secretary follows the procedure in paragraph
    (e)(2) of this section for granting forbearance and for defaulted loans; and




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 6 of 12 PageID #: 1001
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




    (ii) The Secretary may reopen a borrower defense application at any time to consider evidence that was not considered in
    making the previous decision. If a borrower defense application is reopened by the Secretary, the Secretary follows the
    procedure paragraph (e)(2) of this section for granting forbearance and for defaulted loans.


    (6) The Secretary may consolidate applications filed under this paragraph (e) that have common facts and claims, and
    resolve the borrowers' borrower defense claims as provided in paragraphs (f), (g), and (h) of this section.


    (7) The Secretary may initiate a proceeding to collect from the school the amount of relief resulting from a borrower
    defense under this section—


    (i) Within the six-year period applicable to the borrower defense under paragraph (c) or (d) of this section;


    (ii) At any time, for a borrower defense under paragraph (b) of this section; or


    (iii) At any time if during the period described in paragraph (e)(7)(i) of this section, the institution received notice of the
    claim. For purposes of this paragraph, notice includes receipt of—


         (A) Actual notice from the borrower, a representative of the borrower, or the Department of a claim, including notice
         of an application filed pursuant to this section or § 685.206(c);


         (B) A class action complaint asserting relief for a class that may include the borrower for underlying facts that may
         form the basis of a claim under this section or § 685.206(c);


         (C) Written notice, including a civil investigative demand or other written demand for information, from a Federal
         or State agency that has power to initiate an investigation into conduct of the school relating to specific programs,
         periods, or practices that may have affected the borrower, for underlying facts that may form the basis of a claim
         under this section or § 685.206(c).


(f) Group process for borrower defense, generally.


    (1) Upon consideration of factors including, but not limited to, common facts and claims, fiscal impact, and the promotion
    of compliance by the school or other title IV, HEA program participant, the Secretary may initiate a process to determine
    whether a group of borrowers, identified by the Secretary, has a borrower defense under this section.


    (i) The members of the group may be identified by the Secretary from individually filed applications pursuant to paragraph
    (e)(6) of this section or from any other source.


    (ii) If the Secretary determines that there are common facts and claims that apply to borrowers who have not filed an
    application under paragraph (e) of this section, the Secretary may identify such borrowers as members of a group.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 7 of 12 PageID #: 1002
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




     (2) Upon the identification of a group of borrowers under paragraph (f)(1) of this section, the Secretary—


     (i) Designates a Department official to present the group's claim in the fact-finding process described in paragraph (g) or
     (h) of this section, as applicable;


     (ii) Provides each identified member of the group with notice that allows the borrower to opt out of the proceeding;


     (iii) If identified members of the group are borrowers who have not filed an application under paragraph (f)(1)(ii) of this
     section, follows the procedures in paragraph (e)(2) of this section for granting forbearance and for defaulted loans for such
     identified members of the group, unless an opt-out by such a member of the group is received; and


     (iv) Notifies the school of the basis of the group's borrower defense, the initiation of the fact-finding process described in
     paragraph (g) or (h) of this section, and of any procedure by which the school may request records and respond. No notice
     will be provided if notice is impossible or irrelevant due to a school's closure.


     (3) For a group of borrowers identified by the Secretary, for which the Secretary determines that there may be a borrower
     defense under paragraph (d) of this section based upon a substantial misrepresentation that has been widely disseminated,
     there is a rebuttable presumption that each member reasonably relied on the misrepresentation.


(g) Procedures for group process for borrower defenses with respect to loans made to attend a closed school. For groups identified
by the Secretary under paragraph (f) of this section, for which the borrower defense under this section is asserted with respect
to a Direct Loan to attend a school that has closed and has provided no financial protection currently available to the Secretary
from which to recover any losses arising from borrower defenses, and for which there is no appropriate entity from which the
Secretary can otherwise practicably recover such losses—


     (1) A hearing official resolves the borrower defense through a fact-finding process. As part of the fact-finding process,
     the hearing official considers any evidence and argument presented by the Department official on behalf of the group and,
     as necessary to determine any claims at issue, on behalf of individual members of the group. The hearing official also
     considers any additional information the Department official considers necessary, including any Department records or
     response from the school or a person affiliated with the school as described in § 668.174(b), if practicable. The hearing
     official issues a written decision as follows:


     (i) If the hearing official approves the borrower defense in full or in part, the written decision states that determination and
     the relief provided on the basis of that claim as determined under paragraph (i) of this section.


     (ii) If the hearing official denies the borrower defense in full or in part, the written decision states the reasons for the
     denial, the evidence that was relied upon, the portion of the loans that are due and payable to the Secretary, and whether
     reimbursement of amounts previously collected is granted, and informs the borrowers that if any balance remains on the
     loan, the loan will return to its status prior to the group claim process.


     (iii) The Secretary provides copies of the written decision to the members of the group and, as practicable, to the school.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 8 of 12 PageID #: 1003
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




     (2) The decision of the hearing official is final as to the merits of the group borrower defense and any relief that may be
     granted on the group claim.


     (3) After a final decision has been issued, if relief for the group has been denied in full or in part pursuant to paragraph (g)
     (1)(ii) of this section, an individual borrower may file a claim for relief pursuant to paragraph (e)(5)(i) of this section.


     (4) The Secretary may reopen a borrower defense application at any time to consider evidence that was not considered in
     making the previous decision. If a borrower defense application is reopened by the Secretary, the Secretary follows the
     procedure in paragraph (e)(2) of this section for granting forbearance and for defaulted loans.


(h) Procedures for group process for borrower defenses with respect to loans made to attend an open school. For groups identified
by the Secretary under paragraph (f) of this section, for which the borrower defense under this section is asserted with respect
to Direct Loans to attend a school that is not covered by paragraph (g) of this section, the claim is resolved in accordance with
the procedures in this paragraph (h).


     (1) A hearing official resolves the borrower defense and determines any liability of the school through a fact-finding
     process. As part of the fact-finding process, the hearing official considers any evidence and argument presented by the
     school and the Department official on behalf of the group and, as necessary to determine any claims at issue, on behalf of
     individual members of the group. The hearing official issues a written decision as follows:


     (i) If the hearing official approves the borrower defense in full or in part, the written decision establishes the basis for the
     determination, notifies the members of the group of the relief as described in paragraph (i) of this section, and notifies the
     school of any liability to the Secretary for the amounts discharged and reimbursed.


     (ii) If the hearing official denies the borrower defense for the group in full or in part, the written decision states the reasons
     for the denial, the evidence that was relied upon, the portion of the loans that are due and payable to the Secretary, and
     whether reimbursement of amounts previously collected is granted, and informs the borrowers that their loans will return to
     their statuses prior to the group borrower defense process. The decision notifies the school of any liability to the Secretary
     for any amounts discharged or reimbursed.


     (iii) The Secretary provides copies of the written decision to the members of the group, the Department official, and the
     school.


     (2) The decision of the hearing official becomes final as to the merits of the group borrower defense and any relief that
     may be granted on the group borrower defense within 30 days after the decision is issued and received by the Department
     official and the school unless, within that 30–day period, the school or the Department official appeals the decision to the
     Secretary. In the case of an appeal—


     (i) The decision of the hearing official does not take effect pending the appeal; and




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
Case 1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 9 of 12 PageID #: 1004
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




     (ii) The Secretary renders a final decision.


     (3) After a final decision has been issued, if relief for the group has been denied in full or in part pursuant to paragraph (h)
     (1)(ii) of this section, an individual borrower may file a claim for relief pursuant to paragraph (e)(5)(i) of this section.


     (4) The Secretary may reopen a borrower defense application at any time to consider evidence that was not considered in
     making the previous decision. If a borrower defense application is reopened by the Secretary, the Secretary follows the
     procedure in paragraph (e)(2) of this section for granting forbearance and for defaulted loans.


     (5)(i) The Secretary collects from the school any liability to the Secretary for any amounts discharged or reimbursed to
     borrowers under this paragraph (h).


     (ii) For a borrower defense under paragraph (b) of this section, the Secretary may initiate a proceeding to collect at any time.


     (iii) For a borrower defense under paragraph (c) or (d) of this section, the Secretary may initiate a proceeding to collect
     within the limitation period that would apply to the borrower defense, provided that the Secretary may bring an action to
     collect at any time if, within the limitation period, the school received notice of the borrower's borrower defense claim.
     For purposes of this paragraph, the school receives notice of the borrower's claim by receipt of—


          (A) Actual notice of the claim from the borrower, a representative of the borrower, or the Department, including notice
          of an application filed pursuant to this section or § 685.206(c);


          (B) A class action complaint asserting relief for a class that may include the borrower for underlying facts that may
          form the basis of a claim under this section or § 685.206(c); or


          (C) Written notice, including a civil investigative demand or other written demand for information, from a Federal
          or State agency that has power to initiate an investigation into conduct of the school relating to specific programs,
          periods, or practices that may have affected the borrower, of underlying facts that may form the basis of a claim under
          this section or § 685.206(c).


(i) Relief. If a borrower defense is approved under the procedures in paragraph (e), (g), or (h) of this section, the following
procedures apply:


     (1) The Department official or the hearing official deciding the claim determines the appropriate amount of relief to award
     the borrower, which may be a discharge of all amounts owed to the Secretary on the loan at issue and may include the
     recovery of amounts previously collected by the Secretary on the loan, or some lesser amount.


     (2) For a borrower defense brought on the basis of—




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Case   1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 10 of 12 PageID #: 1005
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




   (i) A substantial misrepresentation, the Department official or the hearing official will factor the borrower's cost of
   attendance to attend the school, as well as the value of the education the borrower received, the value of the education that a
   reasonable borrower in the borrower's circumstances would have received, and/or the value of the education the borrower
   should have expected given the information provided by the institution, into the determination of appropriate relief. A
   borrower may be granted full, partial, or no relief. Value will be assessed in a manner that is reasonable and practicable.
   In addition, the Department official or the hearing official deciding the claim may consider any other relevant factors;


   (ii) A judgment against the school—


        (A) Where the judgment awards specific financial relief, relief will be the amount of the judgment that remains
        unsatisfied, subject to the limitation provided for in § 685.222(i)(8) and any other reasonable considerations; and


        (B) Where the judgment does not award specific financial relief, the Department will rely on the holding of the case
        and applicable law to monetize the judgment; and


   (iii) A breach of contract, relief will be determined according to the common law of contracts, subject to the limitation
   provided for in § 685.222(i)(8) and any other reasonable considerations.


   (3) In a fact-finding process brought against an open school under paragraph (h) of this section on the basis of a substantial
   misrepresentation, the school has the burden of proof as to any value of the education.


   (4) In determining the relief, the Department official or the hearing official deciding the claim may consider—


   (i) Information derived from a sample of borrowers from the group when calculating relief for a group of borrowers; and


   (ii) The examples in Appendix A to this subpart.


   (5) In the written decision described in paragraphs (e), (g), and (h) of this section, the designated Department official or
   hearing official deciding the claim notifies the borrower of the relief provided and—


   (i) Specifies the relief determination;


   (ii) Advises that there may be tax implications; and


   (iii) Advises the borrower of the requirements to file a request for reconsideration upon the identification of new evidence.


   (6) Consistent with the determination of relief under paragraph (i)(1) of this section, the Secretary discharges the borrower's
   obligation to repay all or part of the loan and associated costs and fees that the borrower would otherwise be obligated to pay
   and, if applicable, reimburses the borrower for amounts paid toward the loan voluntarily or through enforced collection.



             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Case   1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 11 of 12 PageID #: 1006
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




     (7) The Department official or the hearing official deciding the case, or the Secretary as applicable, affords the borrower
     such further relief as appropriate under the circumstances. Such further relief includes, but is not limited to, one or both
     of the following:


     (i) Determining that the borrower is not in default on the loan and is eligible to receive assistance under title IV of the Act.


     (ii) Updating reports to consumer reporting agencies to which the Secretary previously made adverse credit reports with
     regard to the borrower's Direct Loan.


     (8) The total amount of relief granted with respect to a borrower defense cannot exceed the amount of the loan and any
     associated costs and fees and will be reduced by the amount of any refund, reimbursement, indemnification, restitution,
     compensatory damages, settlement, debt forgiveness, discharge, cancellation, compromise, or any other financial benefit
     received by, or on behalf of, the borrower that was related to the borrower defense. The relief to the borrower may not
     include non-pecuniary damages such as inconvenience, aggravation, emotional distress, or punitive damages.


(j) Cooperation by the borrower. To obtain relief under this section, a borrower must reasonably cooperate with the Secretary
in any proceeding under paragraph (e), (g), or (h) of this section. The Secretary may revoke any relief granted to a borrower
who fails to satisfy his or her obligations under this paragraph (j).


(k) Transfer to the Secretary of the borrower's right of recovery against third parties.


     (1) Upon the granting of any relief under this section, the borrower is deemed to have assigned to, and relinquished in
     favor of, the Secretary any right to a loan refund (up to the amount discharged) that the borrower may have by contract or
     applicable law with respect to the loan or the contract for educational services for which the loan was received, against the
     school, its principals, its affiliates, and their successors, its sureties, and any private fund. If the borrower asserts a claim to,
     and recovers from, a public fund, the Secretary may reinstate the borrower's obligation to repay on the loan an amount based
     on the amount recovered from the public fund, if the Secretary determines that the borrower's recovery from the public
     fund was based on the same borrower defense and for the same loan for which the discharge was granted under this section.


     (2) The provisions of this paragraph (k) apply notwithstanding any provision of State law that would otherwise restrict
     transfer of those rights by the borrower, limit or prevent a transferee from exercising those rights, or establish procedures
     or a scheme of distribution that would prejudice the Secretary's ability to recover on those rights.


     (3) Nothing in this paragraph (k) limits or forecloses the borrower's right to pursue legal and equitable relief against a party
     described in this paragraph (k) for recovery of any portion of a claim exceeding that assigned to the Secretary or any other
     claims arising from matters unrelated to the claim on which the loan is discharged.


Credits
[81 FR 76083, Nov. 1, 2016; 82 FR 27621, June 16, 2017; 82 FR 49114, Oct. 24, 2017; 83 FR 6459, Feb. 14, 2018; 84 FR
9964, March 19, 2019; 84 FR 49932, Sept. 23, 2019]




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  10
Case   1:20-cv-00246-JJM-LDA Document 39-5 Filed 02/03/21 Page 12 of 12 PageID #: 1007
§ 685.222 Borrower defenses and procedures for loans first..., 34 C.F.R. § 685.222




SOURCE: 59 FR 61690, Dec. 1, 1994; 61 FR 29899, June 12, 1996; 73 FR 35495, June 23, 2008; 84 FR 49926, Sept. 23,
2019, unless otherwise noted.


AUTHORITY: 20 U.S.C. 1070g, 1087a, et seq., unless otherwise noted.; Section 685.205 also issued under 20 U.S.C. 1087a et
seq.; Section 685.206 also issued under 20 U.S.C. 1087a et seq.; Section 685.212 also issued under 20 U.S.C. 1087a et seq.; 28
U.S.C. 2401.; Section 685.214 also issued under 20 U.S.C. 1087a et seq.; Section 685.215 also issued under 20 U.S.C. 1087a
et seq.; Section 685.222 also issued under 20 U.S.C. 1087a et seq.; 28 U.S.C. 2401; 31 U.S.C. 3702.; Section 685.300 also
issued under 20 U.S.C. 1087a et seq., 1094.; Section 685.304 also issued under 20 U.S.C. 1087a et seq.; Section 685.308 also
issued under 20 U.S.C. 1087a et seq.


Current through January 28, 2021; 86 FR 7351

 End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               11
